UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6275



CHARLES EVANS,

                                              Plaintiff - Appellant,

          versus


JACK KAVANAGH; LIEUTENANT LEWIS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-2646-S)


Submitted:   April 20, 1999                 Decided:   August 6, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Evans, Appellant Pro Se. David Phelps Kennedy, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order granting summary

judgment in favor of Appellees on his 42 U.S.C.A. § 1983 (West

Supp. 1998) complaint.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.     See Evans v.

Kavanagh, No. CA-98-2646-S (D. Md. Feb. 12, 1999).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2